Citation Nr: 0403995	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-08 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from February 1988 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee did not 
manifest to a compensable degree within a year of the 
veteran's discharge from service.

2.  Degenerative joint disease of the right knee did not 
manifest to a compensable degree within a year of the 
veteran's discharge from service.


CONCLUSION OF LAW

Degenerative joint disease of the knees was not incurred in 
or aggravated by service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to VA's duty to notify, in August 2001 the RO 
sent a letter to the veteran advising him what evidence was 
required to substantiate his claim and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be attempting to obtain and what 
evidence the veteran still needed to provide.  The letter 
explained that VA would attempt to obtain evidence such as 
medical records, employment records, or records from other 
federal government agencies and help him obtain evidence such 
as private treatment records, but that the veteran was 
responsible for providing sufficient information to VA to 
identify the custodian of any records and the names and 
mailing addresses of any persons to be contacted.  Therefore, 
the Board finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding the timing of the VCAA notice, the Court held in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), that the timing requirement of 38 U.S.C.A. § 5103(a) 
required that notice precede an initial unfavorable decision 
of the agency of original jurisdiction.  The Board notes that 
the August 2001 VCAA letter preceded the June 2002 rating 
decision.  Therefore, the Board finds that the requirements 
of Pelegrini have been satisfied.

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran was afforded two VA examinations in September 2001 
and March 2003.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  

The veteran contends that he developed pain in both knees in 
1998 as a result in part of his frequent use of ladders while 
on active duty.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
arthritis, will be presumed if it becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309. Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for 
degenerative joint disease of the veteran's right and left 
knees.

The Board observes that the veteran's service medical records 
are negative for any complaints, symptoms, diagnosis or 
treatment of knee problems, or for findings of degenerative 
joint disease in the knees.  In addition, there is no 
evidence of record, other than the veteran's assertions, 
linking the veteran's current left and right knee 
disabilities to his period of active service.  Under Espiritu 
v. Derwinski, 2 Vet. App. at 494-95, these assertions, alone, 
may not be considered competent evidence of a nexus to 
service.  

Additionally, degenerative joint disease of the veteran's 
right and left knees may not be presumed to have incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Although the veteran filed his claim for disability 
compensation for a bilateral knee condition in December 2000, 
within a year of his discharge from service, the disabilities 
did not become manifest to a compensable degree within the 
year after service.  

For arthritis to be compensable, X-ray findings of arthritis 
must be established and limitation of motion of the joint 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, arthritis is compensable 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.   

In September 2001, the veteran was afforded a VA examination.  
The examiner documented that the veteran complained of pain 
with prolonged sitting and prolonged weight bearing.  The 
examiner documented that the veteran denied any locking, 
popping or giving way of the knee and that he reported that 
the pain was mild to moderate and relieved by nonsteroidal 
anti-inflammatory drugs as needed.

Physical inspection of the veteran's knees revealed no 
swelling, increased heat or erythema about the joints.  The 
examiner noted that the veteran enjoyed a full, painless 
range of motion without crepitus.  The examiner noted that 
there was tenderness to palpation in the medial joint 
bilaterally, quad and hamstring strength was 5/5 bilaterally, 
and the veteran's gait was within normal limits.  X-rays of 
the knees revealed normal study of the right knee and mild 
medial compartmental narrowing involving the left knee most 
likely representing mild osteoarthritic changes.  The 
examiner diagnosed the veteran with degenerative joint 
disease bilateral knees.

In March 2003 the veteran was afforded a second VA 
examination.  The examiner reviewed the veteran's claims 
file.  Physical examination of the veteran's knees revealed 
that he walked without a limp, and was able to do deep knee 
bends.  The examiner noted that there was no instability and 
that the McMurray signs were negative in both knees.  The 
range of motion of both knees was 0 degrees to 130 degrees 
without pain or crepitus.  The examiner noted that the 
veteran alleged tenderness over the proximal aspect of both 
medial condyles well away from the articulating surfaces.  X-
rays of the knees revealed minimal medial joint line 
narrowing of the left knee which the examiner opined did not 
correlate with the physical examination and was probably 
positional.

As reported above, the X-ray evidence showed mild 
osteoarthritic changes in the left knee but no arthritis in 
the right knee.  Limitation of motion of the left knee was 
not objectively confirmed in either VA examination.  In the 
September 2001 examination, the examiner found no swelling 
and the examiner noted that the veteran enjoyed a full, 
painless range of motion without crepitus.  In the March 2003 
examination, the examiner noted that the range of motion in 
both knees was 0 degrees to 130 degrees without pain or 
crepitus.  In addition, as noted above, there is not X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  The Board, therefore, finds that 
the evidence establishes that the veteran's bilateral knee 
disability has not manifested to a compensable degree.

Since the Board has determined that the veteran's right and 
left knee disabilities have not as yet manifested to a 
compensable degree, it stands to reason that the veteran's 
right and left knee disabilities did not become manifest to a 
compensable degree within the year after service, or by 
February 6, 2001.

Based on these findings, the Board concludes that the 
veteran's right and left knee disabilities were not incurred 
in or aggravated by service and may not be presumed to have 
been so incurred.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee is denied.

Entitlement to service connection for degenerative joint 
disease of the right knee is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



